Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on February 22, 2018, is being examined under the first inventor to file provisions of the AIA .   Claims 1-6 were examined in a Non-Final on 1/27/2020. A Final office action in response to applicants submission dated 7/24/2020 was mailed on 9/11/2020 and included examination of amended claims 1-3 and 5-7.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered. Claims 1 and 8-12 are pending and being examined.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are “a magnetic-field generation unit” in claims 1 and 8-9, control device in claim 8 and “a response time-constant changing device” in claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and  8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed before, “a time constant changing device” in claim 1 is interpreted under 35 U.S.C. 112(f). The specification does not disclose a time constant changing device. Specification discloses a block schematic in Fig 5 and 8 and states that the device is a RC circuit (Para 76) or could be a computer program. This however is not an enabling disclosure for one of ordinary skill in the art. The recitation of filter circuit or computer program is inadequate without an explanation of filter circuit or an algorithm of software program and interface.  Regarding claim 5 the limitation “amount of a change in a magnitude of the current” is unclear as to how this is measured and compared.
Claim 8 includes a limitation, “control device that controls a first power source and a second power source to cause an amount of a change in magnitude of a current flowing in a first 
The specification does not disclose a structure for a control device which controls a change as recited in the claim. It is even unclear what the change is from.
Claim 9 includes a limitation “wherein a degree of an effect of changing a position of a plasma generation region by a magnetic-field changing by the first magnetic-field forming coil is higher than a degree of an effect of changing a position of a plasma generation region by a magnetic-field changing by the second magnetic-field forming coil”.
This limitation is unclear since “degree of an effect of changing a position of a plasma generation region” is vague and imprecise. There is no objective way to measure it. Moreover, this functional limitation does not point to a structural feature other than the mechanism to control magnetic field by current.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al (JP 5-136089) in view of Kishimoto et al (US 20190084105).
Tsujimoto et al disclose a plasma processing apparatus comprising: 
a processing chamber in which a sample is subjected to plasma processing (Fig 1-1);
a radio frequency power source that supplies radio frequency power for a microwave (4); 
and a magnetic-field generation unit that forms a magnetic field for generating plasma by an interaction with the microwave (18), wherein the magnetic-field generation unit includes 
a first power source that causes a current to flow in a first magnetic-field forming coil configured to form a magnetic field in the processing chamber (15 and 12), and
a second power source that causes a current to flow in a second magnetic-field forming coil configured to form a magnetic field in the processing chamber (15 and 13).
The term “time constant” of response is understood to mean the time constant associated with rise of current in the coil of the magnetic field. Tsujimoto et al do not explicitly disclose control of time constant by RC circuit.
Kishimoto et al disclose connecting DC power to an electromagnet for a vapor deposition apparatus and disclose a configuration through a capacitor and inherent resistance of electromagnetic coil to ramp current in the magnetic coil (See Fig 4A). The ramp of the magnetic field current is disclosed in Fig 4B. The time constant is RC and rise time is ∆t. The time constant could be changed by varying R and C (See para 42). RC circuit is a low pass filter since higher frequency are shorted by the capacitor 75.

Regarding claims 8-12 the control of current and time constant for individual electromagnets 12, 13 or 14 could be individually controlled according to the teaching of Kishimoto. The claim recitation of having time constant or current higher or lower is an intended use. The apparatus of Tsujimoto et al in view of Kishimoto et al is capable of those functional limitations.

Response to Amendment and arguments
	Applicant’s arguments are not persuasive. As discussed above, amended claims also suffer from 112(b) flaws. Claims 8-12 are directed mostly functional limitations. The apparatus disclosed by Tsujimoto et al in view of Kishimoto et al is fully capable of executing these limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newton et al (US 20040222947) disclose RC time constant to control the charging of an inductor (Fig 7 and para 51).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716